Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 1 of 21 Pageid#: 1582




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                          HARRISONBURG DIVISION

UNITED STATES OF AMERICA  )
                          )                          Criminal No. 5:11-cr-00044
v.                        )
                          )                          By: Michael F. Urbanski
BARNETT SOUTHALL DILLMAN, )                          Chief United States District Judge
JR.,                      )
     Defendant.           )

                               MEMORANDUM OPINION

       This matter comes before the court on defendant Barnett Southall Dillman, Jr.’s

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 194. The

government has responded in opposition, ECF No. 201, and Dillman has replied. ECF No.

202. For the reasons stated herein, the court will GRANT Dillman’s motion for

compassionate release and reduce his sentence to time served.

                                                I.

       From 2001 to 2011, Dillman distributed a large quantity of drugs, including

phencyclidine (“PCP”), crack cocaine, and marijuana, in Prince George’s County, Maryland,

and Warren County, Virginia. Def.’s Sentencing Mem., ECF No. 87, at 2. Dillman was part of

a conspiracy “of more than a dozen individuals who would join together to obtain these drugs

for their own use and redistribution.” Guilty Plea Factual Basis, ECF No. 53, at 1. Dillman

first began selling drugs when he was 15, both to earn money to pay for food and clothes and

to pay for his own marijuana use. Def.’s Sentencing Mem., ECF No. 87, at 5. In 2000, Dillman

started selling drugs as a street dealer near his family’s residence in Bladensburg, Maryland. Id.

Following the deadly shooting of Dillman’s brother, David, during a drug robbery in front of


                                                1
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 2 of 21 Pageid#: 1583




Dillman’s house in 2005, Dillman stopped selling drugs on the street and began to sell drugs

from the backyard of his parents’ residence. Id. In 2006, Dillman’s acquaintance and fellow

drug distributor Bart Peele died from complications from a gunshot wound he received in

2000 while selling drugs near Dillman’s residence. Guilty Plea Factual Basis, ECF No. 53, at

1. After Peele’s death, Dillman acquired Peele’s customer base in Front Royal. Id.

       Dillman’s drug operation was a habitual practice. Each evening at around 7:00 p.m. or

8:00 p.m., Dillman would turn on his cell phone to receive calls from his customers. Id. at 2.

If Dillman agreed to a sale, the customer would meet Dillman in his parents’ backyard, where

he would then sell PCP, crack cocaine, marijuana, and other drugs. Id. Dillman usually turned

off his phone and finished the day’s sales between 4:00 a.m. and 5:00 a.m. Id. Throughout the

conspiracy, Dillman supplied multiple kilograms of both crack and PCP to the conspiracy. Id.

Between October 2009 and November 2011, various law enforcement agencies made seven

controlled buys from Dillman. Id. Throughout the conspiracy, Dillman also possessed

multiple firearms, some of which he allegedly offered to sell to his customers. Id. Presentence

Investigation Report (“PSR”), ECF No. 101, at 4–5, 7–8, 10.

       On March 31, 2006, Peele’s sister smoked PCP allegedly obtained from Dillman. Gov’t

Sentencing Mem., ECF No. 89, at 2. While high, she was involved in two motor vehicle

accidents. Id. at 6. The first accident occurred after she swerved out of her lane of travel and

hit the front left corner of another vehicle. Id. After an off-duty police officer approached the

accident, she “abruptly took off in the wrong direction, heading east in the westbound lanes

of I-66 without headlights.” Id. Her vehicle then hit a car head on, killing a passenger instantly.




                                                2
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 3 of 21 Pageid#: 1584




Id. As a result of the vehicular homicide, Peele’s sister was sentenced to 15 years in prison. Id.

at 7.

        On October 7, 2009, Thomas Lewis, Dillman’s co-defendant, was high on PCP that

allegedly came from Dillman. Id. at 8. Lewis, 16 years old at the time, robbed another juvenile

at knife point. Id. He then stole a car and fled from Virginia State Police on I-66, ultimately

ramming a police cruiser. Id.

        On September 15, 2011, a customer purchased one-half ounce of PCP from Dillman

for the purpose of committing suicide. Def.’s Sentencing Mem., ECF No. 87, at 7. The

customer drank the PCP and was found unconscious in the basement of his parents’ home.

Id. The customer was taken to the hospital and treated. Id. According to the emergency room

doctor, the customer did not face a substantial risk of death from his overdose. Gov’t

Sentencing Mem., ECF No. 89, at 2.

        On November 29, 2011, Dillman was arrested for conspiring to distribute 280 grams

or more of cocaine base and 1000 grams or more of PCP. See ECF Nos. 1–3. On December

14, 2011, Dillman was indicted on one count (“Count One”) of possession and distribution

of one kilogram or more of PCP and 280 grams or more of crack cocaine, the use of which

resulted in serious bodily injury of another, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).

Indictment, ECF No. 11. The “serious bodily injuries” referenced the attempted suicide by

Dillman’s customer and the death of the car passenger who crashed with Peele’s sister while

she was high on PCP allegedly supplied by Dillman. Gov’t Sentencing Mem., ECF No. 89, at

1–2. Dillman pleaded not guilty to Count One on December 15, 2011. ECF No. 13. On April

19, 2012, the grand jury issued a superseding indictment, which added co-defendant Thomas


                                                3
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 4 of 21 Pageid#: 1585




Steven Lewis. ECF No. 24. On August 23, 2012, the government notified Dillman of its intent

to enhance punishment pursuant to 21 U.S.C. § 851, based on a prior felony drug conviction.

ECF No. 43.

        On August 27, 2012, Dillman pleaded guilty to Count One via a written plea agreement.

ECF No. 52. The agreement included an amendment of Count One of the Superseding

Indictment which removed the following language: “the use of which resulted in serious bodily

injury of another.” Id. Dillman also agreed that the charges had a mandatory minimum

sentence of 20 years and a maximum sentence of life in prison. Id.

        According to Dillman’s PSR, his base offense level was 32. ECF No. 101 at 10. He

received a 2-point enhancement for the presence of firearms and a 3-point enhancement for

being a career offender 1 because of three prior felony convictions. 2 Id. Dillman received a 3-

point reduction for acceptance of responsibility, making his total offense level a 34. Id.

Dillman fell into a criminal history category VI because of his status as a career offender. 3 Id.

Dillman was subject to a minimum term of imprisonment of 20 years and a maximum term




         1 PSR, ECF No. 101, at 10 (“Since the defendant was at least eighteen years old at the time the

defendant committed the instant offense of conviction, the instant offense of conviction is a felony that is
either a crime of violence or a controlled substance offense, and the defendant has at least two prior felony
convictions of either a crime of violence or a controlled substance offense, the defendant is a career offender.
U.S.S.G. § 4B1.1.”).
         2 The first felony offense was for possession with intent to distribute cocaine on July 26, 2002. Id. at

11. For this offense, Dillman was sentenced to 1 year of imprisonment and 1 year of supervised probation. Id.
The second felony offense was for possession with intent to distribute cocaine on July 23, 2005. Id. at 12. For
this offense, Dillman was sentenced to 5 years of imprisonment with all but 4 days suspended and 2 years of
supervised probation. Id. The third felony offense was for distribution of cocaine on September 8, 2005. Id.
Dillman was sentenced to 1 day in jail. Id. This third felony offense “was corrected at sentencing to be a
possession of cocaine offense, and not a distribution offense,” leaving just the first two felony offenses to
support the career offender enhancement. Mot., ECF No. 194, at 2.
         3 Based on Dillman’s total criminal history score, his original criminal history category was IV.

However, because of Dillman’s status as a career offender, his criminal history category was increased to VI.
Def.’s PSR, ECF No. 101 at 12.
                                                       4
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 5 of 21 Pageid#: 1586




of life in prison. Id. at 16. Based upon Dillman’s offense level of 34 and his criminal history

category of VI, his sentencing guidelines range was 262 to 327 months. Id. The United States

recommended “a sentence well above the guideline range” because “the facts of this case

radically diverge in the most painfully human and catastrophic way from a heartland case.”

Gov’t Sentencing Mem., ECF No. 89, at 17.

       On April 24, 2013, Dillman was sentenced to 420 months of incarceration. ECF No.

103 at 226. The court explained that a guidelines range was not sufficient in this case due to

“the large scale nature of [Dillman’s] drug dealing, the large amount of drugs he moved in

Maryland and Virginia over the course of the last decade, the violence associated with it, [and

the] presence of firearms[.]”Hr’g Tr., ECF No. 133, at 224. The court noted that “[n]othing

less will protect the public from future crimes of the defendant. Nothing less will provide

deterrence or result in a just sentence.” Id. at 226. On April 25, 2015, Dillman’s sentence was

reduced to 210 months pursuant to a motion from the government. Order Reducing Sentence,

ECF No. 143.

       On June 29, 2015, Dillman filed a pro se motion for a reduction in his sentence

pursuant to Amendment 782 to the Sentencing Guidelines, which allows defendants to seek a

two-level reduction of their sentences if their sentencing guidelines range has subsequently

been lowered. Pro Se Amendment 782 Mot., ECF No. 145, at 1–2. On July 30, 2015, the court

denied Dillman’s motion, noting he was “ineligible for a reduction because his total offense

level and resulting custody range were produced by the career offender guideline, which is

unaffected by Amendment 782[.]” Order Denying Pro Se Amendment 782 Mot., ECF No.

146, at 1.


                                              5
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 6 of 21 Pageid#: 1587




        On July 19, 2019, Dillman filed a Rule 36 motion 4 seeking to correct clerical errors in

his PSR and to resentence him to time served based on the corrected PSR. Mot. to Amend

PSR, ECF No. 178. Dillman argued that “[a]lthough the three convictions identified as the

predicates for the career offender classification are felony controlled substance offenses, they

cannot be used as predicates because they were not committed prior to the instant offense of

conviction in this case.” Id. at 4. Because Count One charged Dillman for being part of a drug

conspiracy that started in 2001 and lasted nearly a decade, Dillman argued that the three prior

convictions occurred after the commencement of the instant offense and “cannot be the basis

of a career offender classification.” 5 Id. at 5. If Dillman had not been classified as a career

offender, he believed that he would be classified in criminal history category II. Id. “For the

same reason, the § 851 enhancement is without foundation because 21 U.S.C. § 841(b)(1)(A)

applies when the instant offense is committed after the prior felony drug conviction.” Id. at

5–6 (emphasis in original). Dillman would, therefore, be subject to a 10-year mandatory

minimum, not a 20-year mandatory minimum. Id. at 6. Dillman advocated for a corrected

sentencing guideline range of 121 to 151, with a 50 percent reduction per the government’s

previous motion, making his actual sentencing range 60.5 to 75.5 months. Id.

        On December 24, 2019, the court denied Dillman’s motion to correct his PSR because

his proposed corrections were substantive, not clerical. ECF No. 184. The court reasoned that

“[a]lthough Dillman couches his arguments in terms of clerical errors, the essence of his


         4 Federal Rule of Criminal Procedure 36 states, “After giving any notice it considers appropriate, the

court may at any time correct a clerical error in a judgment, order, or other part of the record, or correct an
error in the record arising from oversight or omission.” Fed. R. Crim. P. 36.
         5 Dillman cites to U.S.S.G. § 4B1.2(c), which states that “two prior felony convictions” means that “the

defendant committed the instant offense of conviction subsequent to sustaining at least two felony convictions
of either a crime of violence or a controlled substance offense.”
                                                       6
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 7 of 21 Pageid#: 1588




argument is that the convictions should not have been used as a basis for the career offender

designation, the § 851 enhancement, or the Guidelines calculation.” Id. at 8. Accordingly, the

court denied Dillman’s motion. Id. Dillman filed a notice of appeal, ECF No. 186, and the

Fourth Circuit granted Dillman’s subsequent motion for abeyance pending the resolution of

his current motion for compassionate release before this court, ECF No. 195.

       Dillman seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A), arguing that he

was erroneously sentenced as a career offender and that this error constitutes an

“extraordinary and compelling” reason warranting a sentence reduction. Mot., ECF No. 194,

at 1. Dillman argues that he should have been sentenced with an offense level of 34, minus

three points for his acceptance of responsibility, and with a criminal history category of III.

Id. at 3. If Dillman had been sentenced according to that offense level and criminal history

category, his guideline range would have been 135-168 months. Id. at 3–4. Dillman argues that

he should not be subject to a career offender enhancement because “[t]he offense dates of the

two career offender predicates . . . are squarely within the scope of the conspiracy.” Id. at 4. If

Dillman had not been classified as a career offender, he also would have received a 2-point

reduction in his guideline range because of Amendment 782. Id. at 5.

       Further, Dillman argues that today he would not be subject to enhanced punishment

under § 841(b)(1)(A). Id. at 6. In order to enhance a sentence under § 841(b)(1)(A), the First

Step Act now requires that the predicate conviction be a “serious drug felony,” as defined by

21 U.S.C. § 802(57), rather than a mere “felony drug offense,” as defined at 21 U.S.C. §

822(44). To qualify as a “serious drug felony,” the First Step Act now requires that “the

offender served a term of imprisonment of more than 12 months.” 21 U.S.C. § 802(57). While


                                                7
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 8 of 21 Pageid#: 1589




Dillman served one year for one of his felony convictions, he did not serve more than one

year for any of his convictions. Mot., ECF No. 194, at 6. Today, Dillman’s sentence would

not be subject to enhancement and he would no longer be required to serve a mandatory 20-

year sentence. Indeed, the statutory minimum for a § 841(b)(1)(A) sentence is now 10 years.

If Dillman were sentenced today, he asserts that his guideline range would be 108-135 months.

Id. at 10-11. A 128 percent increase 6 from 135 would be 172 months. Id. at 11. With Dillman’s

50 percent reduction per the government’s motion, his sentence would be 86 months. Id.

        Dillman argues that this change in mandatory minimum sentences and his erroneous

classification as a career offender constitute extraordinary and compelling circumstances

justifying a sentence reduction. As such, Dillman seeks a reduction of his sentence to time

served. Id. at 11. The government opposes any sentence reduction for Dillman. ECF No. 201.

                                                       II.

        The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act, authorizes courts to modify terms of imprisonment as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—in any case—the court, upon motion
                of the Director of the Bureau of Prisons, or upon motion of the
                defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons
                to bring a motion on the defendant’s behalf or the lapse of 30
                days from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the term of
                imprisonment (and may impose a term of probation or
                supervised release with or without conditions that does not
                exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if it finds that—

        6The 128 percent increase reflects the upward variance from the 327 months of the maximum end of
Dillman’s original sentencing guidelines calculation to the 420 months that were imposed.
                                                   8
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 9 of 21 Pageid#: 1590




               (i) extraordinary and compelling reasons warrant such a reduction
               . . . and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission.

        Accordingly, Dillman’s requested relief requires the court to consider: (1) if he

exhausted his administrative remedies; (2) if so, whether there are extraordinary and

compelling reasons that warrant a reduction in his sentence; and (3) if so, what, if any, sentence

reduction is appropriate after considering the applicable 18 U.S.C. § 3553(a) factors.

   i.      Dillman has fully exhausted his administrative remedies.

        The provision allowing defendants, in addition to the Bureau of Prisons (“BOP”), to

bring motions under § 3582(c) was added by the First Step Act to “increas[e] the use and

transparency of compassionate release.” Pub. L. No. 115-391, 132 Stat. 5239 (2018). Before

bringing a motion before the district court, a petitioner must first exhaust his administrative

remedies. See 18 U.S.C. § 3582(c)(1)(A). A petitioner must satisfy one of two conditions,

whichever is earlier: (i) “the defendant has fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on the defendant’s behalf” or (ii) “the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility[.]” Id.; see also

United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020). The first condition requires that

the defendant fully exhaust all administrative rights. This means that it is not enough for the

warden to respond within 30 days by denying the request for compassionate release. If the

warden denies the request within 30 days, the petitioner must then exhaust all administrative

appeals available through the BOP. The second condition can only be met after the lapse of

30 days from when the warden received the petitioner’s request and has not responded.

Though the exhaustion requirement is a mandatory claim-processing rule, the government

                                                9
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 10 of 21 Pageid#: 1591




 may waive or forfeit its satisfaction. See United States v. Alam, 960 F.3d 831, 834 (6th Cir.

 2020); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

          Here, Dillman requested compassionate release from the warden of his facility on May

 27, 2020. BOP Letter, ECF No. 194-2, at 4. The warden denied Dillman’s request on June 8,

 2020. Id. at 1. Dillman then filed a motion for compassionate release with this court on August

 20, 2020. Mot., ECF No. 194. The government does not contest that Dillman has exhausted

 his administrative remedies. Mem. in Opp’n, ECF No. 201. Accordingly, the court finds that

 Dillman has satisfied the statute’s exhaustion requirements.

    ii.      Dillman presents extraordinary and compelling reasons to warrant a sentence
             reduction.

          The court must next consider if it should “reduce the term of imprisonment.” 18 U.S.C.

 § 3582(c)(1)(A). The U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13 application

 notes state that “extraordinary and compelling reasons” exist where (A) the defendant is

 suffering from a terminal or serious medical condition; (B) the defendant is over 65 years old,

 has failing health, and has served at least ten years or 75 percent of his sentence, whichever is

 less; (C) the caregiver of the defendant’s minor child dies or becomes incapacitated, or the

 defendant’s spouse or partner becomes incapacitated and the defendant is the only available

 caregiver; or (D) as determined by the Director of the BOP, for “other reasons” than, or in

 combination with, those described in Application Notes (A)-(C). Id. at cmt. n. 1(A)-(D).

          In its original form, § 3582(c) only allowed the Director of the BOP to initiate a motion

 for compassionate release. In other words, the BOP served as a gatekeeper for whether a

 district court could consider such a motion. Section 603(b) of the First Step Act amended §

 3582(c)(1)(A) to allow individual defendants, in addition to the BOP, to file a motion with the

                                                 10
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 11 of 21 Pageid#: 1592




 district court for a reduction in their sentence. See First Step Act of 2018, Pub. L. 115-391,

 132 Stat 5194. While U.S.S.G. § 1B1.13 and its applications notes were first effective on

 November 1, 2006, and amended numerous times since, they have remained unchanged since

 the passage of the First Step Act. 7 Most notably, the policy statement still requires the BOP

 to serve as the gatekeeper for initiating compassionate release motions. See U.S.S.G. § 1B1.13

 (“Upon motion of the Director of the Bureau of Prisons . . . the court may reduce a term of

 imprisonment[.]”). Similarly, application note (D) still only allows the BOP to determine what

 other extraordinary and compelling reasons exist beyond those enumerated in application

 notes (A)–(C). See U.S.S.G. § 1B1.13, cmt. n. 1(D).

         Because the policy statement in § 1B1.13, as currently written, is inconsistent with the

 First Step Act, the application notes are unpersuasive and not binding on the court. McCoy,

 981 F. 3d at 281. In McCoy, the Fourth Circuit held that “[w]hen a defendant exercises his

 new right to move for compassionate release on his own behalf . . . § 1B1.13 does not apply,

 and thus § 3582(c)(1)(A)’s consistency requirement does not constrain the discretion of district

 courts.” Id.; see also Stinson v. United States, 508 U.S. 36, 38 (1993) (“[C]ommentary in the

 Guidelines Manual that interprets or explains a guideline is authoritative unless it violates the

 Constitution or a federal statute, or is inconsistent with . . . that guideline.”). The government

 argues that “Congress expressly granted to the Sentencing Commission (not the courts) the

 power to determine what constitutes a sufficient ground for compassionate release.” Mem. in

 Opp’n, ECF No. 201 at 6. But the Fourth Circuit explicitly rejected this argument in McCoy.



         7See United States Sentencing Commission, Guidelines Manual, Appendix C, Amendments to the
 Guidelines Manual, Amendment 683, available at https://guidelines.ussc.gov/ac/683 (last visited July 8, 2021).
                                                      11
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 12 of 21 Pageid#: 1593




 981 F. 3d at 284 (‘“Nothing in § 3582(c)(1)(A)(i) requires courts to sit on their hands’ if there

 is a gap in Commission policy.”) (quoting United States v. Rodriguez, 451 F. Supp. 3d 392,

 400 (E.D. Pa. 2020)). “[W]here the Commission fails to act, then courts make their own

 independent determinations of what constitutes an ‘extraordinary and compelling reason[]’

 under § 3582(c)(1)(A), as consistent with the statutory language, which ‘directly instructs courts

 to “find that” extraordinary circumstances exist.’” Id. (quoting Rodriguez, 451 F. Supp. 3d at

 400) (emphasis in original). Therefore, the court will consider whether Dillman has

 demonstrated extraordinary and compelling reasons to warrant a reduction in his sentence,

 including reasons other than those enumerated in the application notes to § 1B1.13.

        Dillman argues there are two extraordinary and compelling circumstances warranting

 a reduction of his sentence. First, he argues that if he were sentenced today, he would not

 qualify as a career offender because of the amendment to the sentence enhancement

 provisions under the First Step Act. Mot., ECF No. 194, at 6. Second, he argues that he should

 not have been classified as a career offender at the time of his sentencing because the two

 prior felony convictions used to classify him as a career offender were relevant conduct to his

 charge in Count One. Id. at 5. The government argues that Dillman has not met his burden

 of establishing that extraordinary and compelling reasons warrant his release. Mem. in Opp’n,

 ECF No. 201, at 11. Its arguments are grounded in a pre-McCoy understanding of this court’s

 capabilities under the First Step Act. Notably, in objecting to Dillman’s Rule 36 motion, the

 government did not “concede or assert…that the Court made any type of error in calculating

 or imposing the original sentence in this case.” ECF No. 181 at 1 n. 1.




                                                12
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 13 of 21 Pageid#: 1594




        First, Dillman argues that if he were sentenced today, he would not qualify as a career

 offender. Because neither of Dillman’s previous convictions qualify as a “serious drug felony”

 under the amended law, if he were sentenced today, he would not face a sentence

 enhancement. The court agrees with Dillman that the substantial changes under the First Step

 Act constitute an extraordinary and compelling reason to warrant a sentence reduction.

        When Dillman was sentenced, § 841(b)(1)(A) provided for an enhanced penalty of

 mandatory life imprisonment if the defendant committed certain drug conspiracy violations

 “after two or more prior convictions for a felony drug offense ha[d] become final.” 21 U.S.C.

 § 841(b)(1)(A) (2010). Section 401 of the First Step Act made two relevant changes to the

 enhanced penalty of § 841(b)(1)(A): first, it required that the defendant have two prior serious

 drug felony convictions for the enhancement to apply; and second, it reduced the penalty for

 those defendants to a 25-year mandatory minimum, instead of life. See 21 U.S.C. §

 841(b)(1)(A) (2018). Today, to satisfy the “serious drug felony” requirement, the defendant

 must have served a term of imprisonment of more than 12 months on each of the prior

 offenses. See 21 U.S.C. § 802(57); 18 U.S.C. § 924(e)(2).

        Here, if Dillman were sentenced today, he would not qualify as a career offender. See

 United States v. Norman, 935 F.3d 232, 237–39 (4th Cir. 2019). He served one year for

 possession with intent to distribute cocaine in 2002, and he served four days for possession

 with intent to distribute cocaine in 2005. PSR, ECF No. 101, at 11–12. Even though Dillman

 served one year for his first conviction, he argues that “to qualify as a ‘serious drug felony’

 today, he would have had to serve more than one year.” Mot., ECF No. 194 at 6 n. 2 (emphasis

 in original). And Dillman’s four-day sentence for his second conviction was clearly less than a


                                               13
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 14 of 21 Pageid#: 1595




 year. Accordingly, Dillman would not be sentenced as career offender today and would be

 subject to a mandatory minimum of 10 years, not a mandatory minimum of 20 years. See 21

 U.S.C. § 841(b)(1)(A) (2018).

         The government argues that because Congress did not make § 401 of the First Step

 Act retroactive, Dillman does not have a valid basis for compassionate release on account of

 extraordinary and compelling reasons and that “Dillman’s request would severely undermine

 the plain goals of the Sentencing Reform Act to reduce disparity in sentencing and to afford

 offenders, victims, and the public a clear understanding at the time of sentencing of the actual

 punishment imposed.” Mem. in Opp’n, ECF No. 201 at 15, 22. The government is correct

 that the changes to § 401 of the First Step Act were not made explicitly retroactive, while other

 sections were made retroactive. See, e.g., First Step Act of 2018, Section 404, Pub. L. 115-391,

 132 Stat 5194 (making changes to the Fair Sentencing Act of 2010 retroactive). As such, the

 First Step Act did not grant Dillman, and all other similarly situated defendants, an automatic

 reduction in their sentence. Rather, as with changes to the 18 U.S.C. § 924(c) “stacking”

 penalties, where § 403 of the First Step Act likewise did not automatically apply, it is up to the

 courts to make an individualized assessment of a defendant seeking a reduction in his sentence.

 See United States v. Redd, 444 F. Supp. 3d 717, 721 (E.D. Va. 2020) (noting that the “First

 Step Act increased the opportunity for defendants to obtain a reduction in their sentence based

 on an individualized consideration under designated criteria.”). 8 The same applies for § 401 of



         8 In United States v. Arey, No. 5:05-cr-00029, 2020 WL 2464796, at *5 (W.D. Va. May 13, 2020), this
 court agreed with Redd, finding that “[w]hile the First Step Act § 403(a) did not make this change retroactive,
 many district courts have reasoned that the First Step Act’s change in how sentences should be calculated when
 multiple § 924(c) charges are included in the same indictment constitutes an extraordinary and compelling
 reason under § 3582(c)(1)(A).” (internal citations omitted).
                                                       14
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 15 of 21 Pageid#: 1596




 the First Step Act—while Congress did not make the changes to § 841(b)(1)(A) automatically

 retroactive, the court can consider the amendments, in addition to undertaking an

 individualized examination of each defendant, in determining if the circumstances warrant a

 reduction in his sentence under § 3582(c)(1)(A). See id. (“Nor does the First Step Act’s lack

 of retroactivity justify withholding sentencing relief given the overall purpose of the First Step

 Act amendments, which expressly allowed for the possibility for a sentence reduction based

 on an individualized assessment of the § 3553(a) factors and other criteria.”).

        In McCoy, the Fourth Circuit held that “the district courts permissibly treated as

 “extraordinary and compelling reasons” for compassionate release the severity of the

 defendants’ § 924(c) sentences and the extent of the disparity between the defendants’

 sentences and those provided for under the First Step Act.” 981 F.3d at 286. Its analysis

 focused on “two distinct features” of the sentences, including their “sheer and unusual length”

 and the “gross disparity” between those sentences and the sentences Congress now believes

 to be an appropriate penalty for the defendants’ conduct.” Id. at 285. The Court’s analysis is

 just as applicable to changes in sentencing career offenders, and at least one member of this

 court has already held that changes in career offender guidelines constituted an extraordinary

 and compelling circumstance justifying a sentence reduction. United States v. Trice, No.

 7:13CR00034-001, 2021 WL 402462, at *3 (W.D. Va. Feb. 3, 2021). Because Dillman’s

 statutory mandatory minimum at the time of sentencing was double what it would be if he

 were sentenced today, the court finds that extraordinary and compelling reasons exist to

 reduce Dillman’s sentence.




                                                15
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 16 of 21 Pageid#: 1597




        Second, Dillman argues that he should not have been classified as a career offender at

 the time of his sentencing. When Dillman was sentenced, § 841(b)(1)(A) provided for an

 enhanced penalty if the defendant committed certain drug conspiracy violations “after two or

 more prior convictions for a felony drug offense ha[d] become final.” 21 U.S.C. § 841(b)(1)(A)

 (2010). The two prior convictions used to classify Dillman as a career offender were possession

 with intent to distribute cocaine convictions on July 26, 2002, and July 23, 2005. PSR, ECF

 No. 101, at 11. Because the instant charge deals with a conspiracy that lasted from 2001 to

 2011, Dillman argues that these two convictions were “relevant conduct to the conspiracy”

 and “cannot be used as career offender predicates.” Mot., ECF No. 194, at 4−5; see also

 U.S.S.G. § 4B1.2(c) (stating that “two prior felony convictions” means that “the defendant

 committed the instant offense of conviction subsequent to sustaining at least two felony

 convictions of either a crime of violence or a controlled substance offense”).

        The court agrees with Dillman that it was a mistake to designate him as a career

 offender because the two predicate offenses used to establish Dillman’s status as a career

 offender were part of the instant conspiracy. See, e.g., United States v. Gross, 199 F. App’x

 219, 244 (4th Cir. 2006) (unpublished) (“[A]s a general rule, where a defendant has prior

 convictions that were based on conduct that later forms the basis of a federal conviction, such

 prior convictions cannot be used for a career offender enhancement because of the relatedness

 of the underlying conduct.”). The mistaken assertion that Dillman was a career offender clearly

 affected the guidelines range given to Dillman and his eligibility for an Amendment 782

 reduction.




                                               16
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 17 of 21 Pageid#: 1598




        To be sure, Dillman’s challenge to his original sentence is not properly brought as part

 of a compassionate release motion. As district courts around the country have acknowledged,

 sentencing errors are addressed through objections to the PSR, direct appeals, and habeas

 petitions, not compassionate release motions. See, e.g., United States v. Vasquez-Lopez, No.

 CR-13-01513-001-PHX-GMS, 2020 WL 2220116, at *1 (D. Ariz. May 7, 2020) (“[The

 defendant’s] assertion of an erroneous application of an adjustment under the Sentencing

 Guidelines falls under 28 U.S.C. § 2255, which authorizes the Court to vacate, set aside, or

 correct the sentence on the ground that it was imposed in violation of the law.”); United States

 v. Lisi, 440 F. Supp. 3d 246, 251 (S.D.N.Y. 2020) (“[T]he Court believes that it would be both

 improper and inconsistent with the First Step Act to allow Lisi to use 18 U.S.C. § 3582(c)(1)(A)

 as a vehicle for claiming legal wrongs, instead of following the normal methods of a direct

 appeal or a habeas petition.”).

        Still, because the court has found other grounds for compassionate release, the court

 will not ignore and perpetuate its error should it find that a sentence reduction is appropriate

 after considering the § 3553(a) factors. See United States v. Williams, 423 F. Supp. 3d 259, 263

 (W.D. Va. 2019) (“This case differs from Black in that no objection was made to the PSR and

 Williams did not file a direct appeal or seek collateral review. Nevertheless, the parties agree

 that it was a mistake to find that his conviction was a violation of § 922 (g) and designate him

 as an Armed Career Criminal for purposes of U.S.S.G. § 4B1.4(a)…. It serves no purpose to

 perpetuate a mistake in the name of consistency. Indeed, doing so would only mean that the

 court was consistently wrong.”); see also United States v. Collington, 995 F.3d 347, 355 (4th

 Cir. 2021) (“Accordingly, we both allow and require more of a sentencing judge in the First


                                               17
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 18 of 21 Pageid#: 1599




 Step Act context[, here under § 3582(c)(1)(B),] than the § 3582(c)(2) context. First, district

 courts must accurately recalculate the Guidelines sentence range. Second, and relatedly, district

 courts must correct original Guidelines errors and apply intervening case law made retroactive

 to the original sentence.”) (emphasis in original) (internal citations removed).

     iii.       A sentence reduction is appropriate after considering the § 3553(a) factors.

            Having found that extraordinary and compelling reasons exist to warrant a reduction

 in Dillman’s sentence, the court must consider if a reduction is consistent with the applicable

 § 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A). Those factors include: the nature and

 circumstances of the offense and the history and characteristics of the defendant; the need for

 the sentence imposed to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; to afford adequate deterrence to criminal

 conduct; to protect the public from further crimes of the defendant; and to provide the

 defendant with needed education or vocational training, medical care, or other correctional

 treatment in the most effective manner. See 18 U.S.C. § 3553(a). Here, the § 3553(a) factors

 weigh in favor of a sentence reduction.

            As discussed above, Dillman pleaded guilty to possessing PCP and cocaine with intent

 to distribute. Dillman argues that he signed the guilty plea and was sentenced with the

 possibility of a mandatory life sentence, the impact of which “cannot be overstated.” 9 Mot.,

 ECF No. 194, at 11. Additionally, Dillman notes that before his arrest for this federal offense,



           In its sentencing memorandum, the government stated that Dillman could have been required to
            9

 serve a mandatory life sentence for three separate reasons. ECF No. 89 at 1. The first way “was a drug
 conspiracy with bodily injury (substantial risk of death), and a prior drug trafficking felony.” Id. The second
 way “was the resulting vehicular death of Rawand Hirezi, a 23 year old college senior a[t] George Mason
 University.” Id. at 2. The third way was “the combination of drug weight and prior felony convictions.” Id.
                                                       18
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 19 of 21 Pageid#: 1600




 he “had served only 1 year, 5 months, and 10 days incarcerated for all of his prior convictions

 combined. He has now served 9 years, a substantial increase.” Id. at 12. Dillman notably had

 a tough childhood and “often went without food, heat, electricity, or proper clothing” because

 his parents spent most of their money on drugs. Def.’s Sentencing Mem., ECF No. 87, at 3.

 He started using marijuana at age 11 and began selling drugs at age 15 “to earn money for

 foods and clothes for himself and his brother” and to pay for his marijuana use. Id. at 3−4.

 Dillman stopped attending school in ninth grade and told the court at his guilty plea hearing

 that he could not read and write in English. Id. at 4. While Dillman “simply did not have the

 ability to make rational decisions after almost 20 years of drug abuse, and without any

 education[,]” Dillman argues that he “has now demonstrated rehabilitation in the Bureau of

 Prisons by taking courses in drug education, relapse management, and anger control.” Id.

 Dillman has only incurred two minor infractions in the last nine years, and none since 2016,

 and he notes that “[h]e has also worked hard towards getting his GED over these last years.”

 Id. Dillman also notes that, if released, he would be able to care for his father, who “was just

 hospitalized for two weeks, a significant portion of which was in the intensive care unit,” and

 his father “remains on a breathing machine.” Notice and Request for Ruling, ECF No. 205,

 at 1.

         The government argues that the § 3553(a) factors weigh against release because

 Dillman was involved in “a large-scale, multistate phencyclidine and cocaine distribution

 conspiracy that lasted over a decade and led to the death of [a] twenty-three year old college

 student, an overdose, and violent shootings.” Mem. in Opp’n, ECF No. 201, at 23. The

 government also points to Dillman’s lengthy criminal history and his possession of firearms


                                               19
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 20 of 21 Pageid#: 1601




 in connection with his drug distribution activities. Id. While the government acknowledges

 that Dillman has a minor prison disciplinary history, it finds that the other § 3553(a) factors

 weigh against Dillman’s release.

        The court agrees with Dillman and finds that the § 3553(a) factors weigh in favor of a

 sentence reduction. The court appreciates the efforts that Dillman has made to improve

 himself while in prison and finds that such a reduction is not inconsistent with the need to

 afford specific and general deterrence. The court finds that a shortened sentence, correctly

 applying today’s guidelines, still reflects the severity, length, and magnitude of his criminal

 conduct. If sentenced today, with the benefit of Amendment 782, Dillman’s base level offense

 would be a 30. Dillman received a 2-point increase for possession of a firearm in connection

 with his offense. He also received a 3-point reduction for acceptance of responsibility.

 Accordingly, if sentenced today, his total offense level would be a 29. Accurately reflecting

 which offenses should count towards the conspiracy and which should count towards his prior

 criminal history, Dillman’s criminal history category today would be a III. Accordingly, his

 guidelines range would be 108-135 months. At the time of sentencing, the court varied

 upwards by 128 percent from the high end of the guidelines range. The court acknowledged

 then that the sentence imposed was above the guidelines range but noted that the “3553(a)

 factors, given this case and these facts, demand a sentence in excess of the guidelines.” Hr’g

 Tr., ECF No. 133, at 226. Applying this same upward variance, the court today would sentence

 Dillman to 172 months. The court previously reduced Dillman’s sentence by half pursuant to

 a motion from the government. Applying this same reduction, Dillman’s sentence should be

 86 months, or 124 months shorter than his current sentence. Dillman has already served,


                                               20
Case 5:11-cr-00044-MFU Document 206 Filed 07/21/21 Page 21 of 21 Pageid#: 1602




 considering good time credit, the equivalent of 135 months. See Notice and Request for

 Ruling, ECF No. 205. For these reasons, the court finds that the § 3553(a) factors weigh in

 favor of reducing Dillman’s sentence.

                                                      III.

         For these reasons, the court will GRANT Dillman’s motion for compassionate release,

 ECF No. 194, and reduce his sentence to time served. 10 The clerk is directed to send a copy

 of this memorandum opinion and accompanying order to the petitioner, his counsel of record,

 and the United States. An appropriate order will be entered.

         It is so ORDERED.

                                                             Entered:      July 20, 2021
                                                                                 Michael F. Urbanski
                                                                                 Chief U.S. District Judge
                                                                                 2021.07.20 00:42:38
                                                                                 -04'00'
                                                             Michael F. Urbanski
                                                             Chief United States District Judge




          10 The court notes that, in reducing Dillman’s sentence to time served, it is not awarding Dillman any

 “banked” time to reflect the difference between the 86-month sentence he would receive if sentenced today
 and the roughly 135 months he has already served. As a matter of policy, if prisoners granted relief through
 compassionate release were allowed to “bank” time on overserved sentences to offset terms of incarceration
 following revocation of supervised release, it would provide a disincentive to obey the terms of supervised
 release. This court does not believe such a result is consistent with the federal sentencing scheme.
                                                       21
